         Case 1:18-cr-00328-KPF Document 188 Filed 05/29/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     May 29, 2019

BY CM/ECF
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Anilesh Ahuja, et al.
                       S1 18 Cr. 328 (KPF)

Dear Judge Failla:

              The Government writes in response to the defendants’ joint letter regarding their
proposed voir dire of prospective jurors.

               The Government objects to the defendants’ proposed description of PPI in two
respects. First, the defendants ask the Court to define PPI as a “real estate investment business
that, among other things, managed a series of hedge funds.” That description is inaccurate and
misleading, including because it suggests that PPI was a real estate company and conflicts with
the defendants’ own description of PPI to the Court and to its investors. The Government asks
that the Court instruct the jury that PPI was an “investment manager that, among other things,
managed hedge funds the invested in mortgage-backed securities.” This description is drawn
verbatim from Ahuja’s description of PPI in his papers to the Court, including most recently in his
motions in limine. (See, e.g., Ahuja May 10, 2019 Mot. 2 (“Anilesh Ahuja was the majority owner
and CEO of PPI, an investment manager that, among other things, managed hedge funds that
invested in mortgage-backed securities from 2009 through 2016.”) (emphasis added); see also,
e.g., PPI Due Diligence Questionnaire, August 2015 (PPI-SEC 00003397) (“Founded in June
2008, PPI is an alternative asset manager that engages in relative value trading and fundamental
credit investing in the residential mortgage markets. . . . The Mortgage Credit Fund is PPI’s
flagship fund. It applies a top down-bottoms up approach to security selection to focus on
investment opportunities in the MBS market with an emphasis on residential securities.”).

                Second, the defendants ask the Court to instruct the jury that hedge funds “are high
risk investment structures where the clients’ investments are managed by the fund’s employees
(typically a portfolio manager) in exchange for the payment of fees, including fees based on the
amount invested and the performance of the fund.” This description is again inaccurate and
misleading, including because it suggests, incorrectly, that all hedge funds are high risk and that
the fees were paid to employees, not the investment manager. The Government asks the Court to
instruct the jury that a hedge fund is “an investment fund that pools investor money and invests
         Case 1:18-cr-00328-KPF Document 188 Filed 05/29/19 Page 2 of 2
                                                                                           Page 2


that pool of money in assets in exchange for fees paid to the investment manager, including fees
based on the amount of money invested and the performance of the fund.”

                 The Government also objects to the defendants’ request that the Court advise the
jury of their respective “positions” because they go beyond denying the charges and asserting they
acted in good faith. Instead, they operate as a pre-closing, and reference arguments and evidence
that the Government does not believe will properly come before the jury. The Government thus
requests that the Court simply advise the jury: “Defendants Neil Ahuja and Jeremy Shor deny all
of the charges and maintain that each acted in good faith.”

                Finally, if the defendants do not want the Court to inquire about the 2008 financial
crisis, the Government has no objection. That said, the Government notes that it is almost certain
that the 2008 financial crisis will be mentioned during the trial, including because one of PPI’s
strategies was to invest in these pre-crisis, “legacy” bonds.1

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Attorney for the United States,
                                                Acting Under Authority Conferred by
                                                28 U.S.C. § 515


                                          By:      /s/
                                                Andrea M. Griswold
                                                Joshua A. Naftalis
                                                Max Nicholas
                                                Assistant United States Attorneys
                                                (212) 637-1205/2310/1565

cc:    Defense Counsel




1
    As the Government has advised Mr. Ahuja, the Government does not intend to suggest that he
or his then employer, Deutsche Bank, caused the financial crisis.
